Citation Nr: 1624844	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-42 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from July 1972 to July 1974.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in August 2013.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claim in February 2014 for further development.  Unfortunately, additional development is necessary prior to adjudicating the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its February 2014 remand, the Board directed the RO to obtain outstanding service treatment records, including those from the Veteran's admission at the 97th General Hospital in Fliegerhorst Kaserne, Germany; to obtain any private treatment records identified by the Veteran; to afford the Veteran a VA examination to determine the nature of his hepatitis C; and to readjudicate the claim.

On remand, the RO obtained service treatment records from the 97th General Hospital; obtained the Veteran's private treatment records; afforded the Veteran a VA hepatitis examination; and readjudicated his claim in August 2014.  

Newly associated medical evidence indicates the Veteran's received his primary care from a VA facility, and was being followed by a VA hospital for his hepatitis C.  See February 28, 2011 discharge summary from Presbyterian Hospital Matthews.  The September 2009 rating decision stated that the RO attempted to obtain evidence from VA medical centers, but there was no record that the Veteran sought treatment at a local VA facility for hepatitis C.  Additionally, the April 2014 VA examination report indicated that the Veteran's Computerized Patient Record System (CPRS) file was reviewed.  To date, no VA medical records have been incorporated into the claims file.  As the newly added evidence suggests the existence of outstanding relevant VA medical records, a remand is required to associate these records with the claims file.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Additionally, the Board observes that the Veteran's private treatment records from Presbyterian Hospital Matthews and Mackey Family Practice were added to the record after the Veteran's April 2014 VA examination.  Thus, after associating the Veteran's VA medical records with the claims file, the claims file should be forwarded to the VA examiner for an addendum to consider the private treatment records.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if a medical opinion of record was based on incomplete records, it is of limited probative value).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's hepatitis C.  All records received should be associated with the claims file.

2.  Next, forward the claims file to the April 2014 VA examiner for a review and consideration of the additional medical evidence that has been associated with the claims file since the April 2014 examination.  Following such review, the examiner should provide a written addendum indicating the review of such evidence and any revision of the prior opinion that the examiner deems necessary.  

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



